NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOHNNY RAY DRAWDY,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-99
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 24, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Mark D. Kiser, Judge.

Johnny Ray Drawdy, pro se.



PER CURIAM.


             Affirmed.




LaROSE, C.J., and SILBERMAN and VILLANTI, JJ., Concur.